EXHIBIT 1 AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule 13G (or any amendment thereof) need be filed on their behalf with respect to the beneficial ownership of any equity securities of Enbridge Energy Partners, L.P. or any subsequent acquisitions or dispositions of equity securities of Enbridge Energy Partners, L.P. by any of the undersigned and the Schedule 13G (and any amendment thereto) to which this Agreement is an exhibit is filed on behalf of each of the undersigned. Dated: April 27, 2010 CAISSE DE DEPOT ET PLACEMENT DU QUEBEC Dated: April 27, 2010 By: /s/ Name: Soulef Hadjoudj Title: Legal Counsel CDPINFRASTRUCTURES FUND G.P. By: CAISSE DE DEPOT ET PLACEMENT DU QUEBEC, a general partner Dated: April 27, 2010 By: /s/ Name: Eve Giard Title: Assistant Corporate Secretary, Caisse de dépôt et placement du Québec CDP INVESTISSEMENTS INC. Dated: April 27, 2010 By: /s/ Name: Eve Giard Title: Corporate Secretary CDP INFRASTRUCTURES FUND INC. Dated: April 27, 2010 By: /s/ Name: Eve Giard Title: Corporate Secretary
